                                  1

                                  2

                                  3

                                  4                                    UNITED STATES DISTRICT COURT

                                  5                                   NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      TRACEY N. THOMPSON,
                                                                                          Case No. 18-cv-05057-PJH
                                  8                      Plaintiff,

                                  9              v.                                       ORDER DISMISSING ACTION WITH
                                                                                          PREJUDICE
                                  10     TNDC, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On August 17, 2018, plaintiff Tracey Thompson filed an application for leave to

                                  15   proceed in forma pauperis (“IFP”) and a complaint. Dkts. 1–2. On September 13, 2018,

                                  16   Magistrate Judge Ryu issued a report and recommendation recommending that the

                                  17   complaint be dismissed for lack of subject matter jurisdiction. Dkt. 5. Judge Ryu

                                  18   explained that “[t]his is an action for wrongful eviction” of Thompson from “Civic Center

                                  19   Residence (Civic Center), a housing complex owned and operated by Defendant

                                  20   Tenderloin Neighborhood Development Corporation (TNDC).” Dkt. 5 at 1. Judge Ryu

                                  21   concluded that the court did not have jurisdiction over the action pursuant to federal

                                  22   subject-matter jurisdiction because no cause of action or claim was alleged under the

                                  23   Constitution, laws, or treaties of the United States, even though the allegations “strongly

                                  24   suggest that TNDC is a non-profit California corporation that may receive federal

                                  25   funding.” Id. at 3–4. Judge Ryu reasoned that “[t]he mere existence of federal funds in a

                                  26   case does not, by itself, create a federal question.” Id. at 4. Instead, “Thompson alleges

                                  27   a claim for wrongful eviction, which arises under state law.” Id. at 4. Judge Ryu also

                                  28   found that diversity of citizenship does not exist sufficient to establish diversity jurisdiction
                                  1    because both plaintiff and defendant TNDC are citizens of California. Id. at 4–5.

                                  2           Plaintiff did not object to the report and recommendation, and on December 21,

                                  3    2018, this court issued an order adopting it “in every respect.” Dkt. 14. This court

                                  4    dismissed the action with leave to amend and set a deadline for plaintiff to file any

                                  5    amended complaint by February 4, 2019. Id. The court ordered that plaintiff could not

                                  6    add any claims or parties without leave. Id.

                                  7           On January 3 and 4, 2019, Thompson submitted materials that this court

                                  8    construed as a motion for intra-division transfer of the case from Oakland to San

                                  9    Francisco. Because the case had been dismissed, there was (and remains) no pending

                                  10   complaint to transfer. On March 13, 2019, this court issued an order to show cause

                                  11   requiring plaintiff to show why the case should not be dismissed with prejudice for failure

                                  12   to amend the complaint by the February 4 deadline, and for failure to prosecute the
Northern District of California
 United States District Court




                                  13   action. Dkt. 17. The order to show cause and any amended complaint were due by April

                                  14   19, 2019.

                                  15          On March 18, 2019, the court received a letter from Thompson dated March 15,

                                  16   2019. In it, Thompson stated that defendant is a federally subsidized hotel, she has

                                  17   photographs showing her apartment is inhabitable, maintenance workers at the

                                  18   apartment would not help her, the sheriff posted a notice to vacate, the apartment

                                  19   manager will not let her pick up all of her things, and there were tarantulas in the sink

                                  20   pipes. Dkt. 19.

                                  21          The court understands that plaintiff’s health problems contributed to her failure to

                                  22   meet the February deadline to amend her complaint, and the order to show cause is

                                  23   discharged. However, plaintiff has still failed to state a claim over which this court has

                                  24   jurisdiction. Plaintiff’s claims continue to suffer from the same deficiencies as her original

                                  25   complaint, which were identified by Judge Ryu and adopted by this court. Plaintiff has

                                  26   provided no indication that any of the parties are not citizens of California for purposes of

                                  27   diversity jurisdiction, nor has she alleged any cause of action arising under the

                                  28   Constitution, laws, or treaties of the United States for purposes of federal question
                                                                                      2
                                  1    jurisdiction. Plaintiff continues to allege that the apartment building at the center of her

                                  2    complaint is federally funded, but for the reasons explained previously that is insufficient

                                  3    to establish this court’s jurisdiction. Given that plaintiff has had ample opportunity to

                                  4    amend her complaint, and because it does not appear that she could allege any facts

                                  5    establishing this court’s jurisdiction over the case even if given further opportunity, this

                                  6    action is DISMISSED WITH PREJUDICE.

                                  7           IT IS SO ORDERED.

                                  8    Dated: May 10, 2019

                                  9
                                                                                     PHYLLIS J. HAMILTON
                                  10                                                 United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
